DETAILED ACTION

This office action is a response to the application filed on 11/9/2020, which is a continuation of application 16/368,045 filed on 3/28/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2018-0037402 filed in Republic of Korea on 3/30/2018. Claims 1-16 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10863416. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims of the Patent.
Regarding claims 1-16, the Patent discloses as set forth below:

Claims of the Instant Application (17/092,734)
Claims of the Patent (10863416)
Claim 1:
 A method performed by a first core network entity in a wireless communication system, the method comprising:
receiving, from a second core network entity, a message including information related to a restricted service;
identifying that a duration of a packet data network (PDN) connection for the restricted service reaches a configured time for the PDN connection for the restricted service; and
transmitting, to the second core network entity, a request message for deactivating a bearer of the PDN connection for the restricted service, based on the duration of the PDN connection for the restricted service reaching the configured time.
Claim 1:
A method performed by a gateway (GW) in a wireless communication system, the method comprising:
receiving, from a mobility management entity (MME), a message including information related to restricted local operator services (RLOS);
identifying that a duration of a packet data network (PDN) connection for the RLOS reaches a pre-configured period of time for the PDN connection for the RLOS; and
transmitting, to the MME, a delete bearer request message for deactivating a bearer of the PDN connection for the RLOS, based on the duration of the PDN connection for the RLOS reaching the pre-configured period of time.
Claim 2:
The method of claim 1, wherein the receiving the message including information related to the restricted service further comprises:
creating a bearer context based on the receiving of the message; and
transmitting, to the second core network entity, a create session response message including information on the bearer associated with the bearer context.
Claim 2:
 The method of claim 1, wherein the receiving the message including information related to the RLOS further comprises:
creating a bearer context based on the receiving of the message; and
transmitting, to the MME, a create session response message including information on the bearer associated with the bearer context.

Claim 3:
The method of claim 1, further comprising:
receiving, from the second core network entity, a response message as a response to the request message.
Claim 3:
 The method of claim 1, further comprising receiving, from the MME, a response message as a response to the delete bearer request message.
Claim 4:
The method of claim 1, wherein the information related to the restricted service includes at least one of an identity of a terminal or an access point name (APN) for the restricted service.
Claim 4:
The method of claim 1, wherein the information related to the RLOS includes at least one of an identity of a terminal or an access point name (APN) for the RLOS.
Claim 5:
A method performed by a terminal in a wireless communication system, the method comprising:
transmitting, to a core network entity, an attach request message including information related to a restricted service;
receiving, from the core network entity, an attach accept message as a response to the attach request message, the attach request message including information on a bearer for the restricted service; and
receiving, from the core network entity, a request message for deactivating the bearer of a packet data network (PDN) connection for the restricted service, in case that a duration of the PDN connection for the restricted service reaches a configured time for the PDN connection for the restricted service.
Claim 5:
A method performed by a terminal in a wireless communication system, the method comprising:
transmitting, to a mobility management entity (MME), an attach request message including information related to restricted local operator services (RLOS);
receiving, from the MME, an attach accept message as a response to the attach request message, the attach request message including information on a bearer for the RLOS; and
receiving, from the MME, a request message for deactivating the bearer of a packet data network (PDN) connection for the RLOS, in case that a duration of the PDN connection for the RLOS reaches a pre-configured period of time for the PDN connection for the RLOS.
Claim 6:
The method of claim 5, wherein the information related to the restricted service comprises at least one of an identity of a terminal or an attach type field set to restricted service.
Claim 6:
The method of claim 5, wherein the information related to the RLOS comprises at least one of an identity of a terminal or an attach type field set to RLOS.
Claim 7:
The method of claim 5, further comprising:
releasing the bearer based on the request message.
Claim 7:
 The method of claim 5, further comprising releasing the bearer based on the request message.
Claim 8:
The method of claim 5, further comprising:
transmitting, to the core network entity, a response message as a response to the request message.
Claim 8:
The method of claim 5, further comprising transmitting, to the MME, a response message as a response to the request message.
Claim 9:
A first core network entity in a wireless communication system, the first core network entity comprising:
a transceiver; and
a controller configured to:
receive, from a second core network entity via the transceiver, a message including information related to a restricted service,
identify that a duration of a packet data network (PDN) connection for the restricted service reaches a configured time for the PDN connection for the restricted service, and
transmit, to the second core network entity via the transceiver, a request message for deactivating a bearer of the PDN connection for the restricted service, based on the duration of the PDN connection for the restricted service reaching the configured time.
Claim 9:
A gateway (GW) in a wireless communication system, the GW comprising:
a transceiver; and
a controller configured to:
receive, from a mobility management entity (MME) via the transceiver, a message including information related to restricted local operator services (RLOS),
identify that a duration of a packet data network (PDN) connection for the RLOS reaches a pre-configured period of time for the PDN connection for the RLOS, and
transmit, to the MME via the transceiver, a delete bearer request message for deactivating a bearer of the PDN connection for the RLOS, based on the duration of the PDN connection for the RLOS reaching the pre-configured period of time.

Claim 10:
The first core network entity of claim 9, wherein the controller is further configured to:
create a bearer context based on the receiving of the message, and
transmit, to the second core network entity via the transceiver, a create session response message including information on the bearer associated with the bearer context.
Claim 10:
 The GW of claim 9, wherein the controller is further configured to:
create a bearer context based on the receiving of the message, and
transmit, to the MME via the transceiver, a create session response message including information on the bearer associated with the bearer context.
Claim 11:
The first core network entity of claim 9, wherein the controller is further configured to receive, from the second core network entity via the transceiver, a response message as a response to the request message.
Claim 11:
The GW of claim 9, wherein the controller is further configured to receive, from the MME via the transceiver, a response message as a response to the delete bearer request message.
Claim 12:
The first core network entity of claim 10, wherein the information related to the restricted service includes at least one of an identity of a terminal or an access point name (APN) for the restricted service.
Claim 12:
The GW of claim 10, wherein the information related to the RLOS includes at least one of an identity of a terminal or an access point name (APN) for the RLOS.
Claim 13:
A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:
transmit, to a core network entity via the transceiver, an attach request message including information related to a restricted service,
receive, from the core network entity via the transceiver, an attach accept message as a response to the attach request message, the attach request message including information on a bearer for the restricted service, and
receive, from the core network entity via the transceiver, a request message for deactivate the bearer of a packet data network (PDN) connection for the restricted service, in case that a duration of the PDN connection for the restricted service reaches a configured time for the PDN connection for the restricted service.
Claim 13:
A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:
transmit, to a mobility management entity (MME) via the transceiver, an attach request message including information related to restricted local operator services (RLOS),
receive, from the MIME via the transceiver, an attach accept message as a response to the attach request message, the attach request message including information on a bearer for the RLOS, and
receive, from the MME via the transceiver, a request message for deactivate the bearer of a packet data network (PDN) connection for the RLOS, in case that a duration of the PDN connection for the RLOS reaches a pre-configured period of time for the PDN connection for the RLOS.
Claim 14:
The terminal of claim 13, wherein the information related to the restricted service comprises at least one of an identity of a terminal or an attach type field set to restricted service.
Claim 14:
The terminal of claim 13, wherein the information related to the RLOS comprises at least one of an identity of a terminal or an attach type field set to RLOS.
Claim 15:
The terminal of claim 13, wherein the controller is further configured to release the bearer based on the request message.
Claim 15:
The terminal of claim 14, wherein the controller is further configured to transmit, to the MME via the transceiver, a response message as a response to the request message.
Claim 16:
The terminal of claim 14, wherein the controller is further configured to transmit, to the core network entity via the transceiver, a response message as a response to the request message.
Claim 16:
The terminal of claim 13, wherein the controller is further configured to release the bearer based on the request message.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because the conflicting claims include similar features of receiving a message from a second core network entity (i.e. a mobility management entity as taught by Patent claim 1) related to a restricted service (i.e. RLOS); identifying that a duration of PDN connection for a for the restricted service reaches a configured time for the connection for the restricted service; and transmitting a request message (i.e. a delete bearer message) for deactivating a bearer of the PDN connection of the service based on the duration of the connection for the restricted service reaching the configured time.
Thus, all the elements of the instant application claim 1 are found in the Patent claim 1. Since application claim 1 is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent. 
Independent claims 5, 9 and 13 are related to a method performed by a terminal, a first core network entity device, and a terminal device, respectively, with similar features as claim 1. These claims are also anticipated by claims 5, 9 and 13 of the Patent for the same reasons mentioned above for claim 1; and therefore they are not patentably distinct from claims 5, 9 and 13 of the Patent.
Dependent claims 2-4, 6-8, 10-12 and 14-16 are anticipated by claims 2-4, 6-8, 10-12 and 14-16 of the Patent (see table above); and therefore they are not patentably distinct from claims 2-4, 6-8, 10-12 and 14-16 of the Patent. 


Allowable Subject Matter

Claims 1-16 are allowed over prior art.
Claims 1, 5, 9 and 13 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of identifying that a duration of a PDN connection for the restricted service reaches a configured time for the PDN connection for the restricted service; and transmitting, to the second core network entity, a request message for deactivating a bearer of the PDN connection for the restricted service reaching the configured time; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414